Citation Nr: 1609471	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-19 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder not otherwise specified (NOS), major depressive disorder (MDD), and posttraumatic stress disorder (PTSD), to include as secondary to the Veteran's service connected residual, right testicle hydrocelectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision by the VA Regional Office (RO) in Columbia, South Carolina.  

The Veteran originally filed a claim for service connection for PTSD.  In view of the diagnoses of record, the Board has broadened the characterization of the claim to entitlement to service connection for an acquired psychiatric disability, to include PTSD, an anxiety disorder, and MDD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claim.

Preliminarily, a review of the record indicates some pertinent evidence may be absent from the claims file.  The most recent VA treatment records dated in May 2014 and July 2014 indicated that the Veteran had follow up appointments for mental health symptoms in 12-months and 4-months.  As these outstanding treatment records may be pertinent to the appeal, on remand they must be obtained. 

The Board further finds that additional development is required to corroborate the Veteran's asserted PTSD stressors.  In a January 2013 memorandum, VA made a formal finding that there was not sufficient information to submit a Joint Services Research Center (JSRRC) request to attempt to corroborate stressors for the Veteran's PTSD claim.  The memorandum noted that the Veteran had not provided any information concerning any specific stressors.  In May 2013, the Veteran submitted a completed VA Form 21-0781 detailing his claimed stressors.  Specifically, he asserted that while aboard the USS Tarawa he was ordered to 24-hour alert for a potential mission to rescue hostages held in Iran.  In light of the additional stressor details provided by the Veteran, the Board finds that additional efforts are warranted to corroborate the Veteran's asserted stressors.

To date the Veteran has not been provided a VA examination to determine the nature and etiology of his diagnosed acquired psychiatric disorders.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, VA treatment records indicate diagnoses of anxiety disorder, MDD, and PTSD.  With regard to an in-service event, injury, or disease, the Veteran reports in-service stressors including being ordered on 24-hour alert while aboard the USS Tarawa for a potential mission to rescue hostages being held in Iran.  The Veteran stated that while no rescue mission took place, the stress of waiting and not knowing caused his PTSD.  VA treatment records noted that the Veteran reported being involved in major storm in the Indian Ocean while on float and that he feared for his life while waiting to find out if he would be deployed for the rescue mission to free hostages.  With regard to in-service symptoms, the Veteran endorsed depression and anxiety during service, but stated he was hesitant to reveal it because he feared being ostracized.  He also reported that family members said he was a changed person after he returned home from the military.  The Board notes that on his December 1984 report of medical history at separation, the Veteran indicated that he did not know if he had nervous trouble of any sort.  With regard to current symptoms, VA treatment records noted that the Veteran reported flashbacks, intrusive memories, and nightmares related to the hostage crisis in Beirut.  In light of the medical and lay evidence regarding current diagnoses, potential in-service stressors and symptoms, and post-service behavior changes, the Board finds that the low threshold of McLendon is met.  Accordingly, on remand, the Veteran should be provided a VA examination to determine the nature and etiology of any acquired psychiatric disorders present during the pendency of the appeal.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain VA treatment records from July 2014 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  The AOJ should take all appropriate steps to verify the Veteran's claimed stressors, to include the one described in his May 2013 VA Form 21-0781 and his reported stressors in his December 2010 and December 2012 VA treatment records, including forwarding a copy of the Veteran's military personnel records, together with the stressor information that has been obtained, to the JSRRC.  Ask the JSRRC to provide any additional information available regarding the Veteran's stressors.  The Veteran should also be invited to submit any supporting evidence, including lay evidence from fellow service members who witnessed the Veteran's claimed stressors.  All actions to verify the alleged stressors should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.
3.  Determine if the stressors either (1) relate to a fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity, and have been sufficiently corroborated or verified.

4.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

a.  The examiner is asked to identify all psychiatric disorders found during the pendency of the appeal, and to determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM as specified by 38 C.F.R. § 4.125 (2015).  

In doing so, the examiner should discuss the previous diagnoses of record.

If the Veteran does not meet the diagnostic criteria for PTSD, the examiner must detail which criteria were and were not meet, and why.

b.  If the Veteran has PTSD and any of his asserted stressors have been verified, the examiner should state whether the Veteran's verified stressor(s) are sufficient to have caused PTSD, and offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the verified stressor(s) caused the Veteran's PTSD. 

c.  If a psychiatric disorder other than PTSD has been present during the pendency of the appeal, state whether it is at least as likely as not (i.e. a 50 percent probability or more) that it had its onset in active service, was caused or related to active service, or in the case of any diagnosed psychosis whether it manifested within one year of the Veteran's separation from active service.

In rending the above requested opinions, the examiner should address the Veteran's lay statements regarding the onset of his symptoms and his assertions that he had depression and anxiety during service but feared seeking treatment, as well as the VA treatment records noting that the Veteran reported flashbacks, intrusive memories, and nightmares related to the hostage crisis. 

A complete rationale should be given for all opinions and conclusions expressed.

d.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed psychiatric disorder was caused by or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service connected residuals of a right testicle hydrocelectomy.

In so opining, the examiner should address VA treatments noting that the Veteran's mood was due to his medical conditions.

A complete rationale should be given for all opinions and conclusions expressed.

5.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period to respond, and then return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

